DETAILED ACTION

Acknowledgement
Amendment filed on 4/18/2022 is acknowledged.
Claims 2-13 have been rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 	
Response to Amendment/Arguments
Regarding the rejection of the claims under 35 USC 101, applicant is of the opinion that the invention is not directed to certain methods of conventional organizing human activity and is integrated into a practical application. Examiner respectfully disagrees.
The amended claims continue to recite “…supporting user authentication with a…agent…to request a transaction identifier, submit a signed certificate representing a transaction request, and receive a response indicating one of success or failure;” “…the first [ledger] serves as a transaction log…performs an entity onboarding only once as  part of a root block of the first [ledger];” “…the transaction cache includes a series of indices to facilitate searches of at least one of the following: transaction identifier, user ID, entity ID, and block ID, wherein the second [ledger] includes data associated with transaction requests that have not yet been applied to the [ledger], and foreign keys on each table that relates to block IDs;” “…[performs] only…contracts for entity onboarding, payment lifecycle, and block…lifecycle; wherein contract IDs of the …contracts are provided as part of the ledger…; wherein the entity onboarding includes placing the identity of an entity in the first [database]; wherein the block…lifecycle includes entity onboarding as part of the root block; and wherein the payment lifecycle includes payment transaction submission,” the claim, as a whole, is directed to maintaining transaction logs and customer records and processing payment transactions, which is a method of organizing human activity and abstract idea. This involves user authentication,  maintaining transaction logs and user record, and performing entity onboarding, payment life cycle and agent life cycle processing. This is a commercial or legal interaction, therefore, falls within certain methods of organizing human activity grouping of abstract idea. The additional elements of the claims such as  a blockchain system, a ledger library including a user interface, the user interface, the blockchain agent includes a first database limited to append-only data structure, the first database, the blockchain agent further includes a second database supporting a transaction cache, the second database, a smart contract virtual machine removed, smart contracts, merely use a computer as a tool to perform the abstract idea and/or generally link the user of a judicial exception to a particular technological environment. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application.
With respect to applicant’s remark, “Paragraph [0003] provides the technical solution and the practical application to the problem of scalability in dealing with transactions to known and auditable entities: supporting limited types of transactions: entity on-boarding transactions and payment transactions,” paragraph [0003] of the specification recites: 
[0003] Blockchain technology may be applied to many transaction types. In some cases, such as an anonymous digital currency, a work function is added to slow down transactions to prevent double spending. However, transactions between known and auditable entities may be less concerned about double spending and have a greater interest on scalability.

Paragraph [0003] does not provide the technical solution and the practical application to the problem of scalability as stated in applicant’s remark.
With respect to applicant’s remark, “the second aspect of the invention attempts to address the append-only nature of the ledger and a local recovery without having to worry about network partitioning and voting, described in paragraph [0012],” paragraph [0013] of the specification recites:
[0013] There are several major differences between the demo ledger and the MVP ledger. The first is that there is only one blockchain agent operating on the demo ledger. This allows us to demonstrate the append-only nature of the ledger and local recovery without having to worry about network partitioning and voting…


The amended claims are silent on network partitioning and local recovery. Furthermore, the specification also discloses that network partition recovery is out of scope for the demo (paragraph [0035] of the specification. The use of blockchain agent operating on the demo ledger merely uses a computer as a tool to perform an abstract idea to a particular technological environment and does not provide improvements to the function of a computer, or any other technology or technical field. 
Also, the rejection is not based on well-understood, routing and conventional rather than the additional elements are merely a tool to automate the abstract idea. 

Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instance case, claim 2-7 are directed to a system and claims 8-13 are directed to a method. Therefore, the claim falls within the four statutory categories of invention.
The claims are directed to maintaining transaction logs and customer records and processing payment transactions, which is an abstract idea. Specifically, the claims recite “…supporting user authentication with a…agent…to request a transaction identifier, submit a signed certificate representing a transaction request, and receive a response indicating one of success or failure;” “…the first [ledger] serves as a transaction log…performs an entity onboarding only once as  part of a root block of the first [ledger];” “…the transaction cache includes a series of indices to facilitate searches of at least one of the following: transaction identifier, user ID, entity ID, and block ID, wherein the second [ledger] includes data associated with transaction requests that have not yet been applied to the [ledger], and foreign keys on each table that relates to block IDs;” “…[performs] only…contracts for entity onboarding, payment lifecycle, and block…lifecycle; wherein contract IDs of the …contracts are provided as part of the ledger…; wherein the entity onboarding includes placing the identity of an entity in the first [database]; wherein the block…lifecycle includes entity onboarding as part of the root block; and wherein the payment lifecycle includes payment transaction submission,” which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims describe a process of user authentication,  maintaining transaction logs and user record, and performing entity onboarding, payment life cycle and agent life cycle processing, which is a commercial interaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim such as a blockchain system, a ledger library including a user interface, the user interface, the blockchain agent includes a first database limited to append-only data structure, the first database, the blockchain agent further includes a second database supporting a transaction cache, the second database, a smart contract virtual machine removed, smart contracts, merely use a computer as a tool to perform an abstract idea and/or generally link the user of a judicial exception to a particular technological environment. With respect to “providing a ledger library,” “providing a user interface interfacing the ledger library”  as recited in claim 8, it does not improve the functioning of a computer nor does it improve a technology or technical field. Therefore, the additional elements do not integrate the abstract idea into a practical application.
Specifically, these additional elements perform the steps or functions of “…supporting user authentication…to request a transaction identifier, submit a signed certificate representing a transaction request, and receive a response indicating one of success or failure;” “…the first [ledger] serves as a transaction log…performs an entity onboarding only once as  part of a root block of the first [ledger];” “…the transaction cache includes a series of indices to facilitate searches of at least one of the following: transaction identifier, user ID, entity ID, and block ID, wherein the second [ledger] includes data associated with transaction requests that have not yet been applied to the [ledger], and foreign keys on each table that relates to block IDs;” “…[performs] only…contracts for entity onboarding, payment lifecycle, and block…lifecycle; wherein contract IDs of the …contracts are provided as part of the ledger…; wherein the entity onboarding includes placing the identity of an entity in the first [database]; wherein the block…lifecycle includes entity onboarding as part of the root block; and wherein the payment lifecycle includes payment transaction submission,. The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment  does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a blockchain system, a ledger library including a user interface, the user interface, the blockchain agent includes a first database limited to append-only data structure, the first database, the blockchain agent further includes a second database supporting a transaction cache, the second database, a smart contract virtual machine removed, smart contracts, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of maintaining transaction logs and customer records and processing payment transactions. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of maintaining transaction logs and customer records and processing payment transactions. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claims are not patent eligible.	
Dependent claims 3-7, 9-13 further describe the abstract idea of maintaining transaction logs and customer records and processing payment transactions. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 2 recites: 
“a ledger library including a user interface supporting…wherein the user interface is configured to request….submit…receive…”
“…the blockchain agent includes a first database…the blockchain agent performs….”
“…the blockchain agent further includes a second database supporting a transaction log…the blockchain agent performs….”
“…the blockchain agent…executes only smart contracts …placing the identity of an entity in the first database...”
Claim 5 recites:
“…the user interface receives...”
Claim 6 recites:
“…the user interface submits...”
Claim 7 recites: 
“…the ledger library embeds a public key…”
The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, “a ledger library including a user interface,” “the user interface,” “the blockchain agent,” “the blockchain agent further includes a second database,” and “the ledger library” that are coupled with functional languages without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers.
These claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 3-7 are also rejected as each depends on claim 2. Claims 9-13 are also rejected as each depends on claim 8.
Unclear Scope
Claim 2 recites “…wherein the blockchain agent, with a smart contract virtual machine removed, executes only smart contracts for entity onboarding, payment lifecycle, and block agent lifecycle.” The claim recites the blockchain agent executes smart contracts with a smart contract virtual machine removed. Paragraphs [0013] and [0036] of the specification (US 2021/0182849A1) discloses 
[0013]…Finally, the smart contract virtual machine has been removed from scope, meaning that the only contracts that can be embedded within transactions are hard-coded contract IDs that are provided as part of the ledger library. 

[0036] Since smart contracts are out of scope, contract rules for transactions are hard-coded in C++, behind a C facade. These contracts checked by both the client and agent. For the demo, the 3 contracts supported are: Entity Lifecycle (onboarding only for now), Velo Demo Payment Lifecycle, and Block Agent Lifecycle (root onboarding only for now).

The specification describes the smart contract virtual machine is not part of scope and smart contracts are out of scope because the contract rules are hard coded in transactions. Therefore, the scope of the claim is unclear because the claim is not inline with the specification. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). Claim 8 is also rejected on the same basis as it recites similar language.
For purposes of examination, the claim is interpreted as “wherein the blockchain agent executes only smart contracts for entity onboarding, payment lifecycle, and block agent lifecycle.”
Claims 3-7 are also rejected as each depends on claim 2. Claims 9-13 are also rejected as each depends on claim 8.
Lack of Antecedent Basis
Claims 2 and 8 each recites: 
“…wherein the entity onboarding includes placing the identity of an entity…” There is insufficient antecedent basis for this limitation in the claim. 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed.  See MPEP 2173.05(e).
Claims 3-7 are also rejected as each depends on claim 2. Claims 9-13 are also rejected as each depends on claim 8.

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al. (US 2017/0109735A1 (“Sheng”)) in view of Ebrahimi, Armin (US 2016/0328713A1 (“Ebrahimi”)) in further view of Goldberg (US 7,469,219B2 (“Goldberg”)).
Regarding claims 2 and 8, Sheng teaches:
a blockchain system for improving transaction flow between known and auditable entities (Sheng: Fig. 1B, Fig. 58, item 5801; ¶¶74, 130-135, 424, 443, 491-492) comprising:
a ledger library (Sheng: Fig. 58, “component 5838”) including a user interface (Sheng: Fig. 58, “User Interface 5817”) supporting user authentication (Sheng: Fig. 58 “Accounts 5819a”, “Users 5819b”) with a blockchain agent (Sheng: ¶¶191, 199, 455, 483-485, 459, 461, 499), wherein the user interface (Sheng: Fig. 58, “User Interface 5817”) is configured to request a transaction identifier (Sheng: Fig. 5, steps 501/510; ¶¶154-155), submit…a transaction request with the transaction identifier (Sheng: Fig. 5, ‘Transaction message 516’; ¶¶154-155)…receive a response indicating one of success or failure (Sheng: Fig. 5, ‘confirmation 552’; ¶¶154, 156); 
wherein a blockchain agent (Sheng: Fig. 1B, 'SOCOACT Server 5810'; Fig. 58, “Blockchain Component 5843”; ¶¶130-132, 488) including a first database limited to append-only transactions (Sheng: Fig. 1B, 'SOCOACT Database 5819, Fig. 22, Fig. 23, Fig. 30, Fig. 58, “Database 5819/Blockchain 5819j”; ¶¶139, 242, 288, 456-457, 468),  wherein  the first database serves as a transaction log (Sheng: ' Fig. 58, “Database 5819/Blockchain 5819j”; ¶¶131,139, 288, 456-457, 468), wherein the blockchain agent performs an entity onboarding only once as part of a…block of the first database (Sheng: Fig. 58, 'account table 5819a' 'user table 5819b'; ¶¶147, 459-460);
wherein the blockchain agent further includes a second database supporting a transaction cache (Sheng: Fig. 58, “Database 5819/Transactions 5819g”; ¶465),  wherein the transaction cache includes a series of indices to facilitate searches of at least one of the following: transaction identifier, user ID, entity ID, and block ID (Sheng: ¶465), wherein the second database includes data associated with transaction requests that have not yet been applied to the blockchain (Sheng: ¶171)…
wherein the blockchain system, with a smart contract virtual machine removed, executes only smart contracts  for entity onboarding, payment lifecycle, and block agent lifecycle (Sheng: Fig. 58, “SOCOACT controller 5801”, “Contracts 5819r”; ¶¶147, 153, 349-350, 476, 578);
wherein contract IDs of the smart contracts are provided as part of the ledger library; (Sheng: Fig. 58, “Contracts 5819r”; ¶476)
wherein the entity onboarding includes placing the identity of an entity in the first database; (Sheng: Fig. 58, 'accounts 5819a', ¶151)
wherein the block agent lifecycle includes entity onboarding as part of the…block; and (Sheng: Fig. 4, Fig. 58, 'account table 5819a' 'user table 5819b'; ¶¶147, 459-460)
wherein the payment lifecycle includes payment transaction submission. (Sheng: Fig. 5; ¶153)
However, Sheng does not explicitly teach a signed certificate representing a transaction request. 
Ebrahimi teaches: 
submitting a signed certificate representing a transaction request (Ebrahimi: ¶49 (by disclosing, transmitting a signed certificate record to the public storage facility 228…the certifier might encrypt the certification record with the certifier’s public key before transmission to the public storage facility 228…), ¶28 (by disclosing the public storage facility 228 can take the form of a block chain…))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain system and method of Sheng to incorporate an identity management using blockchain (Ebrahimi: ¶28, 49, 66) of Ebrahimi to ensure the correctness of data (Ebrahimi: ¶66).
However, neither Sheng nor Ebrahimi teaches a root block and foreign keys on each table that relates to block IDs. Goldberg teaches a root block (Goldberg: 7:26-34) and foreign keys on each table that relates to block IDs (Goldberg: Fig. 7, ‘Table 750, Block ID’ ‘Table 734, Block ID’; 11:64-12:16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain system and method of Sheng in view of Ebrahimi to incorporate the teachings of building a root block in a database and use of block IDs in tables as foreign keys (Goldberg: 7:26-34, 11:64-12:16) for efficiency, reliability and responsiveness of the business process management system (Goldberg: 2:48-49).
Claim 8 is also rejected on the same basis as it recites similar language.
Regarding claims 7 and 11, Sheng in view of Ebrahimi and Goldberg teaches the blockchain system of claim 2 and the blockchain method of claim 8 as claim 7 being dependent of claim 2 and claim 11 being dependent of claim 8. Furthermore,
Sheng teaches:
wherein the onboard entity comprises a special artifact (Sheng: Fig. 4, Fig. 58, 'account table 5819a'; ¶459), and the ledger library embeds a public key of the onboard entity. (Sheng: Fig. 4, Fig. 58, 'public key table 5819'; ¶¶469-470)
Claims 3-6, 9-10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng in view of Ebrahimi and Goldberg as applied to claims 2 and 8 in further view of Madisetti (US 2018/0288,022A1 (“Madisetti”)).
Regarding claims 3 and 9, Sheng in view of Ebrahimi and Goldberg teaches the blockchain system of claim 2 and the blockchain method of claim 8 as claim 3 being dependent of claim 2 and claim 9 being dependent of claim 8. 
Sheng in view of Ebrahimi and Goldberg does not explicitly teach the following limitation, however in the same field of endeavor, Madisetti teaches:
wherein the entity onboarding comprises hard-coding an onboard entity into a root certificate of the ledger library. (Madisetti: Fig. 2, Fig. 4; ¶¶44-52)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain system and method of Sheng in view of Ebrahimi and Goldberg to incorporate the teachings of digital identity in blockchain interoperability (Madisetti: ¶¶44-52) to add additional security and prevent against any misuse of keys. (Madisetti: ¶2).
Regarding claims 4 and 10, Sheng in view of Ebrahimi, Goldberg and Madisetti teaches the blockchain system of claim 2 and the blockchain method of claim 8 as claim 4 being dependent of claim 3 and claim 10 being dependent of claim 8. Furthermore,
Madisetti teaches:
wherein the root certificate of a given transaction type receives appending fields of a given type to the root certificate. (Madisetti: Fig. 2; ¶¶44-52)
Claim 10 is also rejected on the same basis as it recites similar language.
Regarding claims 5 and 12, Sheng in view of Ebrahimi, Goldberg and Madisetti teaches the blockchain system of claim 2 and the blockchain method of claim 8 as claim 5 being dependent of claim 4 and claim 12 being dependent of claim 10. Furthermore,
Madisetti teaches:
wherein the user interface receives authentication instructions for signing the root certificate with an identity of the user and a private key certificate of the onboard entity with the blockchain agent. (Madisetti: Fig. 2, steps 266/268; ¶¶44-52)
Regarding claims 6 and 13, Sheng in view of Ebrahimi, Goldberg and Madisetti teaches the blockchain system of claim 2 and the blockchain method of claim 8 as claim 6 being dependent of claim 5 and claim 13 being dependent of claim 11. Furthermore,
Madisetti teaches:
wherein the user interface submits payment transactions to the ledger in response to authenticating the onboard entity. (Madisetti: ¶53)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang (US20200183892A1 (“Yang”)) teaches data transaction processing.
Madisetti (US 10,102,526) teaches blockchain-based combined identity, ownership, integrity and custody management.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616. The examiner can normally be reached Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/C.K./Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685